Citation Nr: 0935674	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-20 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1975 until August 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

In May 2008 the Board remanded the claim for further 
evidentiary development.  The Board remanded the claim again 
in December 2008.


FINDING OF FACT

Bilateral CTS was not manifest during or within one year of 
separation, and is not attributable to active service.


CONCLUSION OF LAW

Bilateral CTS was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in November 2004 and March 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated with the issuance of a 
supplemental statement of the case in May 2009.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records and private treatment 
records have been obtained.  Furthermore, the Veteran was 
afforded a VA examination in February 2009 in which the 
examiner, a neurologist, was provided the c-file for review, 
considered the medical evidence, laid a factual foundation 
for the conclusion reached, and reached a conclusion based on 
his examination that was consistent with the record.  The 
examination is found to be adequate.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at an April 2005 hearing before 
a Decision Review Officer (DRO).  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Laws and Regulations

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and organic 
diseases of the nervous system become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2008).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time. Id.

The Veteran contends to have injured her wrists during active 
service.  Specifically, she stated at her April 2005 hearing 
before a DRO that she first experienced problems with her 
wrists and hands while in active service, as a postal clerk.

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

The Veteran's service treatment records reflect that in 
October 1975 she complained of fine tremors in her hands.  
The remaining service treatment records do not show 
complaints or treatment referable to the hands or wrists and 
an examination in June 1976 showed normal upper extremities 
and neurology.  Additionally, in her report of medical 
history, the Veteran denied a history of neuritis and 
paralysis.

Based on the foregoing, the service treatment records show no 
chronic hand or wrist disability was incurred during active 
duty.  However, this does not in itself preclude a grant of 
service connection.  Again, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that currently diagnosed bilateral CTS is related to active 
service, for the reasons discussed below.

Following separation from active service in August 1976 the 
evidence shows that in July 1987 the Veteran fell while 
working at a convenience store, injuring her right elbow.  In 
May 1988 she was diagnosed with tennis elbow and possible 
CTS.  In June 1988 Dr. W.G. indicated that the Veteran was 
experiencing pain, numbness, tingling and weakness in her 
right wrist and was given cortisone injections in August 
1988, October 1988 and January 1989.  In January 1989 she 
underwent a right carpal tunnel release with complete 
tenosynovectomy and repair of the right tennis elbow.  In 
October 1990 Dr. J.S. could find no evidence of acute or 
chronic radiculopathy, neuropathy, or myopathy but did find 
that both right median and ulnar nerves presented normal 
EMG/NCS findings, indicative of improvements of both previous 
entrapment neuropathies.  At that time it was reported that 
there was a three year history of right upper extremity pain.

The record is silent for complaints or treatment again until 
December 2001 when the Veteran reported pain in the thumb 
area.  In August 2002 she was seen for pain in both her hands 
and in October 2003 she reported pain in both wrists 
extending up her arms.  She reported this as chronic pain 
which had become worse in the preceding few weeks.  The 
reviewing physician considered CTS a possible diagnosis, but 
found her symptoms were more akin to tendonitis.  In December 
2003 she was diagnosed with bilateral CTS.  In May 2004 a 
private doctor, Dr. C.R., reported a diagnosis of CTS.  Of 
record is also a statement from a former employee dated in 
2005.  To the extent that there is knowledge of disability 
dating back 11 years, such does not place the onset of the 
disability in service.

In July 2008 the Veteran underwent a VA examination to 
determine whether the hand tremors noted in the Veteran's 
service treatment records in 1975 were related to her current 
CTS symptoms.  The examiner concluded that there was no 
relationship between the Veteran's hand tremors and her CTS.  
He further stated that CTS causes paresthesias and 
dysesthesias in the distribution of the median nerve, but not 
hand tremors which, in the Veteran's case, were most likely 
related to chronic nervousness, anxiety and tension.  In 
February 2009, the July 2008 examiner's report was reviewed 
by a neurologist who, after an extensive review of the 
record, confirmed the earlier findings.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, bilateral pain in the wrists and hands 
is capable of lay observation and thus her statements 
regarding continuous symptomatology constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  

During her hearing before a DRO in April 2005 the Veteran 
claimed that she began to have problems with her wrists and 
hands while in active service but admitted to not seeking 
treatment.  When asked when she first received treatment for 
CTS, the Veteran stated that it was in "the 1980s" while 
she was working at a convenience store.  The Veteran also 
claimed to have been experiencing ongoing bilateral 
discomfort in the hands and wrists, however the first 
indication of pain in her left wrist was not recorded until 
2002.  The Board further notes that in recounting her medical 
history, the Veteran states that she underwent surgery 
"about, the early 1980s" while the record indicates that 
surgery occurred in 1989.

Given these inconsistencies, the Board finds the Veteran to 
be a poor historian and thus claims of continuous 
symptomatology are of limited probative value.  Accordingly, 
the Board finds the weight of the evidence is against the 
Veteran's claim.  As stated, the Veteran's palace chase 
examination showed normal upper extremities and neurologic 
systems.  The competent evidence of record shows that the 
only symptoms related to the upper extremities in-service, 
i.e. hand tremors, are not related to the Veteran's CTS.  In 
addition, the appellant denied a history of neuritis and 
paralysis.  Her specific denial of pertinent pathology is 
consistent with the normal findings regarding the upper 
extremities and neurological system during her above-
mentioned palace chase examination.  Further, we also note 
that when the appellant filed a claim for compensation in 
1976, no reference was made to CTS.  Her silence, when 
otherwise affirmatively speaking, constitutes negative 
evidence.  The Board further notes that when seen in 1990, 
there was a three year history of complaints, rather than a 
history which pointed to in-service symptoms.  

In this case, there is no reliable proof of CTS during 
service or within one year of separation.  Although the 
Veteran reports an in-service onset, her neurological system 
was normal prior to separation, she denied a history of 
neuritis and paralysis prior to separation, and when seen in 
1990 she reported a three year history of symptoms, not a 
history dating to service.  We find that the Veteran has been 
an inconsistent historian and that the in-service records, in 
addition to the 1990 records, are more probative as to the 
date of onset of the Veteran's CTS than the statements of the 
Veteran herself.  Accordingly, the evidence of record is 
against the Veteran's claim, and entitlement to service 
connection for CTS must be denied.

In conclusion, as the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


